Exhibit 10.1

GIBRALTAR INDUSTRIES, INC.
2015 EQUITY INCENTIVE PLAN
_________________________________
Award of Performance Units
_________________________________


THIS AWARD is made to ________________ (the “Recipient”) as of this ____ day of
_____________, 20__.
Recitals:


Effective as of May 7, 2015, Gibraltar Industries, Inc. (the “Company”) adopted
an equity based incentive plan known as the Gibraltar Industries, Inc. 2015
Equity Incentive Plan (the “Plan”).


An Award to the Recipient of __________ (______) Performance Units has been
approved by the Committee as provided for by the Plan. These Performance Units
will, except as otherwise provided by this Award upon the occurrence of a Change
in Control, be converted to Shares and issued to the Recipient provided that the
Company achieves certain Performance Goals established by the Committee. The
actual number of Shares which the Recipient shall be entitled to receive may be
increased, depending on the degree to which the Company achieves a level of
performance which exceeds the Performance Goal established by the Committee;
provided that the number of Shares which may be issued to the Recipient shall
not under any circumstances exceed [1.5 times the number of Performance Units
set forth above] (_______) Shares. In addition, if the Company fails to achieve
the Performance Goal established by the Committee, the Recipient shall not be
entitled to the issuance of any Shares whatsoever with respect to this Award.


The Plan provides that the terms and conditions of each Award are to be
specified in a written instrument.


The Award of Performance Units to the Recipient on the terms and conditions
contained in this instrument has been approved according to the terms of the
Plan.


Grant of Award:


NOW, THEREFORE, the Company hereby grants an Award of Performance Units to the
Recipient on the following terms and conditions:


1.    Award of Performance Units. Subject to the terms and conditions of this
Award instrument (“Instrument”), the Recipient is hereby granted an Award of
_________ (______) Performance Units. The number of Shares which the Recipient
shall be entitled to receive may be increased based on the degree to which the
Company has achieved the Performance Goal established by the Committee. In
addition, if the Company fails to achieve the Performance Goal established by
the Committee, the Recipient shall not be entitled to the issuance of any Shares
whatsoever with respect to this Award. Provided that the Recipient satisfies the
terms and conditions set forth in this Instrument, the Performance Units awarded
to the Recipient will be converted to Shares and issued to the Recipient as
provided for in this Instrument. Any reference in this Instrument to Performance
Units shall be deemed to refer only to the Performance Units granted pursuant to
the Award reflected in this Instrument together with any Dividend Equivalent
Units attributable to such Performance Units and any additional Performance
Units credited to the Recipient with respect to the Performance Units referred
to above pursuant to the anti-dilution provisions of the Plan.




--------------------------------------------------------------------------------

Exhibit 10.1

2.    Restriction on Transfer. The Performance Units issued pursuant to this
Award shall be subject to the Restrictions on transfer set forth in Section 8.01
of the Plan.


3.    Performance Period and Performance Goals. Except as otherwise provided by
Section 4(b) and Section 7 below, the Performance Period for the Performance
Units contained in this Award shall be the period beginning January 1, 20__ and
ending December 31, [a specified calendar year thereafter which includes the
first calendar year of Performance Period]. The Performance Goal which shall be
in effect for the Performance Period shall be the achievement by the Company of
a total shareholder return for the Performance Period (hereinafter the “Company
TSR”), which Company TSR, when compared to the total shareholder return for the
Performance Period of each of the companies which, as of the last day of the
Performance Period, is included within the S & P Small Cap Industrial Sector
Index (all such companies being hereinafter the “S & P Small Cap Industrial
Sector Companies”), will rank the Company’s TSR at the fortieth percentile of
the total shareholder returns of the S & P Small Cap Industrial Sector
Companies. The Company TSR shall be equal to a fraction, the numerator of which
is equal to: (a) the sum of: (i) an amount equal to the closing price of one
share of the Company’s Common Stock on the last Business Day (as defined below)
of the Performance Period, as reported by the NASDAQ Stock Market; and (ii) the
amount of the dividends, if any, paid on one (1) share of the Company’s Common
Stock during the Performance Period; minus (b) an amount equal to the closing
price of one share of the Company’s Common Stock on the Business Day ending
immediately prior to the first day of the Performance Period as reported by the
NASDAQ Stock Market, adjusted, if applicable, to reflect any stock splits or
stock dividends made by the Company during the Performance Period, and the
denominator of which is an amount equal to the closing price of one share of the
Company’s Common Stock on the Business Day ending immediately prior to the first
day of the Performance Period as reported by the NASDAQ Stock Market, adjusted,
if applicable, to reflect any stock splits or stock dividends made by the
Company during the Performance Period. The ranking of the Company’s TSR as a
percentile of the total shareholder returns of the S & P Small Cap Industrial
Sector Companies shall be established by the Committee in consultation with the
Committee’s compensation consultants as soon as practicable following the end of
the Performance Period. For purposes of this Instrument, the term “Business Day”
means each day on which stock exchanges in the United States are open for
trading.


4.    Issuance of Shares to Recipient. (a) If, prior to December 31, [the
calendar year in which the Performance Period set forth above expires]
(hereinafter the “Vesting Date”), there has not been a Change in Control and the
Recipient is still in the employ of the Company on the Vesting Date, the Company
shall, no earlier than January 1, [immediately following calendar year] and no
later than January 31, [immediately following calendar year], issue Shares to
the Recipient equal in number to the number as determined pursuant to Section
6(a) hereof.


(b)    If, prior to the Vesting Date, the Recipient’s employment with the
Company is terminated as a result of his death or his suffering of a Disability,
the Performance Period shall end on the date that the Recipient’s employment
with the Company is terminated and the Company shall, no later than thirty (30)
days following the termination of the Recipient’s employment, issue Shares to
the Recipient equal in number to the number as determined pursuant to Section
6(b) hereof.


5.     Forfeiture of Performance Units Upon Certain Termination of Employment.
If: (a) prior to the Vesting Date, there has not been a Change in Control; and
(b) the Recipient’s employment with the Company has been terminated for any
reason other than his death or his suffering of a Disability, prior to the end
of the Performance Period; then (c) the Recipient shall forfeit his right to
receive any Shares with respect to any Performance Units awarded pursuant to the
terms of this Instrument and the Company shall have no obligation to issue any
Shares to the Recipient with respect to such Performance Units.




--------------------------------------------------------------------------------

Exhibit 10.1



6.    Shares Earned. (a) The Committee shall determine the number of Shares to
be issued to the Recipient with respect to the Performance Units awarded
pursuant to this Instrument as soon as practicable following the end of the
Performance Period. To determine the number of Shares which shall be issued to
the Recipient, the Committee, in consultation with its compensation consultants,
shall determine the ranking of the Company’s TSR for the Performance Period as
compared to the total shareholder returns for the S & P Small Cap Industrial
Sector Companies. If the Company’s TSR for the Performance Period ranks at a
level which is less than the fortieth (40th) percentile of the total shareholder
returns for the S & P Small Cap Industrial Sector Companies, the number of
Shares to be issued to the Recipient shall be zero (0) Shares. If the Company’s
TSR for the Performance Period ranks at a level which is equal to the fortieth
(40th) percentile of the total shareholder returns for the S & P Small Cap
Industrial Sector Companies, the number of Shares to be issued to the Recipient
shall be Fifty Thousand (50,000) Shares. In addition, for each one (1)
percentile increase in the ranking of the Company’s TSR for the Performance
Period over the fortieth (40th) percentile of the total shareholder returns for
the S & P Small Cap Industrial Sector Companies, the Recipient shall be issued
an additional [one percent (1.0%) of Performance Units awarded] (___) Shares;
provided that, in no event shall the total number of Shares which are to be
issued to the Recipient pursuant to this Award exceed [1.5 times the number of
Performance Units awarded] (_______) Shares (except that such number of Shares
may be increased to reflect the anti-dilution adjustments contemplated by
Section 3.01 of the Plan). For the avoidance of doubt, to the extent that the
amount by which the ranking of the Company’s TSR for the Performance Period is
not a whole integer percentage, the number of Shares to be issued to the
Recipient with respect to any such fractional percentage shall be pro-rated
based on the Recipient’s right to receive [one percent (1.0%) of Performance
Units awarded] (___) Shares for each one (1) percentile increase in the ranking
of the Company’s TSR over the fortieth (40th) percentile of the total
shareholder returns for the S & P Small Cap Industrial Sector Companies.
Notwithstanding anything to the contrary contained in the foregoing provisions
of this Section 6(a), any fractional Shares which might result from any
calculation made pursuant to this Section 6(a) shall disappear and be absorbed
into the next lowest number of whole Shares and the Company shall not be liable
for any payment for such fractional share interest to the Recipient.


(b)    In the event that the Recipient’s employment with the Company is
terminated before the Vesting Date as a result of his death or his Disability,
the number of Shares which shall be issued to the Recipient shall be equal to:
(i) the number of Shares which would be issued to the Recipient as determined
pursuant to Section 6(a) above based on the ranking of the Company’s TSR
determined as of the date on which the Recipient’s employment with the Company
is terminated compared to the total shareholder returns for the S & P Small Cap
Industrial Sector Companies for the same Performance Period ending as of the
date the Recipient’s employment with the Company is terminated; multiplied by a
fraction, the numerator of which is equal to the total number of full and
partial calendar months which have elapsed from the beginning of the Performance
Period to the date on which the Recipient’s employment with the Company is
terminated and the denominator of which is thirty six (36).


7.    Issuance of Shares Upon a Change in Control. If a Change in Control occurs
prior to the expiration of the Performance Period and the Recipient is employed
by the Company on the date the Change in Control occurs, notwithstanding the
foregoing provisions of this Award, the Performance Period shall be deemed to
expire on the date the Change in Control occurs and the Company’s TSR and the
total shareholder returns for the S & P Small Cap Industrial Sector Companies
shall be determined as if the last day of the Performance Period was the date on
which the Change in Control occurs. On the date the Change in Control occurs,
the Recipient shall be paid, in one lump sum payment in cash or immediately
available funds, less applicable withholding taxes, an amount equal to; (a) the
number of Shares, if any, which the Recipient would be entitled to receive,
determined as provided in Section 6(a)




--------------------------------------------------------------------------------

Exhibit 10.1

above, based on the ranking of the Company’s TSR compared to the total
shareholder returns for the S & P Small Cap Industrial Sector Companies
determined as of the date the Change in Control occurs; multiplied by (b) the
Fair Market Value of one Share of Common Stock, determined as of the date the
Change in Control occurs. For purposes of this Award, upon the occurrence of a
Change in Control, the targeted level of performance shall be the Company’s TSR
determined (as provided in Section 3 hereof) as of the date the Change in
Control occurs. Notwithstanding the foregoing, if any Shares have been issued to
the Recipient under the terms of Section 4 above and following the date any such
payment is made a Change in Control occurs, the Recipient shall not be entitled
to any additional payment with respect to the Performance Units awarded to the
Recipient pursuant to the terms of this Award as a result of the occurrence of
the Change in Control.


8.    Applicability of the Plan. Except as otherwise provided by this
Instrument, the terms of the Plan shall apply to the Award described in this
Instrument and the rights of the Recipient with respect to such Award. This
Instrument, together with the Plan, contains all the terms and conditions of the
Award described herein and the rights of the Recipient with respect to such
Award.


9.    Notices. Any notices or other communications given in connection with this
Agreement shall be mailed, and shall be sent by registered or certified mail,
return receipt requested, to the indicated address as follows:


If to the Company:


Gibraltar Industries, Inc.
3556 Lake Shore Road
P.O. Box 2028
Buffalo, New York 14219
Attn: Corporate Secretary


If to the Recipient:


___________________
___________________
___________________


or to such changed address as to which either party has given notice to the
other party in accordance with this Section 9. All notices shall be deemed given
when so mailed, except that a notice of a change of address shall be deemed
given when received.


10.    Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meaning provided to such terms by the Plan.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first set forth above.
GIBRALTAR INDUSTRIES, INC.




By:____________________




